Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 1 of 24 Page ID #:1




  1 BROWNE GEORGE ROSS LLP
    Keith J. Wesley (State Bar No. 229276)
  2  kwesley@bgrfirm.com
    David D. Kim (State Bar No. 293445)
  3  dkim@bgrfirm.com
    Eric C. Lauritsen (State Bar No. 301219)
  4  elauritsen@bgrfirm.com
  5 2121 Avenue of the Stars, Suite 2800
    Los Angeles, California 90067
  6 Telephone: (310) 274-7100
    Facsimile: (310) 275-5697
  7
    Attorneys for Plaintiff
  8 ATARI INTERACTIVE, INC.
  9                                  UNITED STATES DISTRICT COURT
 10                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 11
 12 ATARI INTERACTIVE, INC.,                        Case No.
 13                                                 COMPLAINT FOR:
                        Plaintiff,
 14                                                 (1) FALSE DESIGNATION OF
                  vs.                                   ORIGIN [15 U.S.C. §1125(a)];
 15
                                                    (2) COMMON LAW UNFAIR
 16 HYPERKIN INC.,                                      COMPETITION;
                                                    (3) TRADEMARK DILUTION [15
 17                     Defendant.                      U.S.C. §1125(c)];
 18
                                                    DEMAND FOR JURY TRIAL
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      1191562.1

                                               COMPLAINT
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 2 of 24 Page ID #:2




  1               Plaintiff Atari Interactive, Inc., as and for its complaint against defendant
  2 Hyperkin Inc. alleges as follows:
  3                                               PARTIES
  4               1.    Plaintiff Atari Interactive, Inc. (collectively “Atari” or “Plaintiff”) is a
  5 Delaware corporation with its principal place of business in New York, New York.
  6               2.    Plaintiff is informed and believes, and thereon alleges, that defendant
  7 Hyperkin Inc. (hereinafter “Hyperkin” or “Defendant”) is a California corporation
  8 with its principal place of business in Pomona, California.
  9                                   JURISDICTION AND VENUE
 10               3.    This Court has subject matter jurisdiction over this action pursuant to
 11 28 U.S.C. sections 1331 and 1338 because the action arises under the federal
 12 Lanham Act. See 17 U.S.C. §§ 101, et seq.; 15 U.S.C. §§ 1051, et seq. This Court
 13 also has supplemental jurisdiction pursuant to 28 U.S.C. sections 1367 and 1338(b).
 14               4.    Venue in this district is proper under 28 U.S.C. section 1391 because
 15 Hyperkin is subject to personal jurisdiction here and Atari has suffered injury here.
 16               5.    This Court has personal jurisdiction over Hyperkin because, upon
 17 information and belief, Hyperkin maintains its principal place of business in
 18 California, and specifically within this judicial district. This Court also has personal
 19 jurisdiction over Hyperkin because Hyperkin regularly markets and sells goods,
 20 including the goods at issue in this case, to customers in California.
 21                                    GENERAL ALLEGATIONS
 22               A.    The Atari 2600 Game Console and Joystick Controller Are
 23                     Well-Known to the Public.
 24               6.    Atari is one of the most famous video game brands in history. Founded
 25 in the early 1970s in California, Atari became the pioneer in the video game
 26 industry during the 1970s and continuing into the 1980s, developing and releasing
 27 home video consoles including the Atari 2600 game console and associated Atari
 28 2600 joystick controller.
      1191562.1
                                                      -1-
                                                  COMPLAINT
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 3 of 24 Page ID #:3




  1               7.   Atari became known to relevant consumers and the public at large not
  2 only by its inherently distinctive trade name and A-shaped (or “Fuji”) logo design,
  3 but also by the trade dress and ornamental design of its Atari 2600 game console
  4 and Atari 2600 joystick controller.
  5               8.   In 1980, the United States Patent and Trademark Office issued two
  6 design patents, U.S. Patent Nos. D254,544 and D255,565 (attached hereto as
  7 Exhibits 1 and 2, respectively), both since expired, for the ornamental design
  8 elements of the Atari 2600 joystick controller depicted in the following
  9 representative figures:
 10    U.S. Patent No.                            Representative Figures
 11
 12
 13
 14         D254,544
 15
 16
 17
 18
 19
 20
 21         D255,565
 22
 23
 24
 25               9.   Atari has continued to market, promote, license, and sell products
 26 worldwide under the Atari name for over four decades, and has cultivated wide
 27 recognition among relevant consumers and the public at large for, among other
 28 things, the distinctive design and ornamental features of the Atari 2600 joystick
      1191562.1
                                                   -2-
                                               COMPLAINT
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 4 of 24 Page ID #:4




  1 controller that was the subject of the aforementioned two U.S. design patents.
  2               10.   Video gamers new and old recognize and revere the Atari 2600 game
  3 console and Atari 2600 joystick controller as a very well-known and iconic part of
  4 video gaming history.
  5               11.   In fact, the Atari 2600 was recently named to IEEE Spectrum’s
  6 Consumer Electronics Hall of Fame as one of “The Greatest Gadgets of the Past 50
  7 Years.”1 IEEE Spectrum is the flagship magazine and website of the Institute of
  8 Electrical and Electronics Engineers, the world’s largest professional organization
  9 devoted to engineering and the applied sciences with over 423,000 members in over
 10 160 countries.2 To help readers readily identify and recall the Atari 2600, IEEE
 11 Spectrum selected and used a photo that prominently features not only the console,
 12 but also the distinctive Atari 2600 joystick controller:
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23               12.   Atari has expanded into a multi-platform, global interactive
 24 entertainment company, adapting many of its classic games for online platforms
 25 such as Facebook, smartphones, and tablets. Atari has an active licensing business
 26
      1
 27   See https://spectrum.ieee.org/consumer-electronics/gadgets/the-consumer-
    electronics-hall-of-fame-atari-2600 (last visited January 10, 2019).
 28 2
      See https://spectrum.ieee.org/static/aboutus (last visited January 10, 2019).
      1191562.1
                                                    -3-
                                                COMPLAINT
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 5 of 24 Page ID #:5




  1 through which Atari has extended its brand into other media, merchandising, and
  2 publishing categories.
  3               13.   Atari continues to market, license, and/or sell products embodying the
  4 ornamental design and iconic trade dress of the Atari 2600 joystick controller. One
  5 example is the Atari 2600 Plug & Play Joystick, which incorporates many of the
  6 distinctive trade dress elements including, but not limited to, the rectangular base
  7 with a hexagonal joystick mounted near the center, a single prominent red button
  8 located at the top left corner of the base, and a dashed circle circumscribing the base
  9 of the joystick:
 10
 11
 12
 13
 14
 15
 16
 17               14.   Through extensive and continuous promotion and sales, unsolicited
 18 press, and word of mouth, Atari owns valuable intellectual property rights related to
 19 the Atari 2600 game console, including, among other things, the common law rights
 20 in the trade dress and the overall look and feel of the console and the Atari 2600
 21 joystick controller.
 22               B.    Hyperkin Deliberately Seeks to Trade upon Atari’s Reputation and
 23                     Goodwill by Selling a Knockoff of the Atari 2600 Console and
 24                     Joystick Controller.
 25               15.   Founded in 2006, Hyperkin describes itself on its website,
 26 www.hyperkin.com, as “a gaming hardware development company, specializing in
 27 consoles and accessories for multiple generations of gamers” and whose “mission
 28 [is] to not only create and improve technology that speaks to [its] customers’ pasts,
      1191562.1
                                                    -4-
                                                COMPLAINT
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 6 of 24 Page ID #:6




  1 but also their futures.”
  2               16.   Hyperkin, on its website, is advertising, marketing, displaying, offering
  3 for sale, selling, distributing, and profiting from the CirKa A77 Atari Style Joystick
  4 Controller for Atari 2600 product (the “CirKa A77 joystick controller”) and RetroN
  5 77: HD Gaming Console for 2600 product (the “RetroN 77”).
  6               17.   The CirKa A77 joystick controller has numerous and striking
  7 similarities to the Atari 2600 joystick controller.
  8               18.   Below is a comparison between the Atari 2600 joystick controller and
  9 the CirKa A77 joystick controller from a top plan view and two perspective views.
 10               Atari 2600 Joystick Controller               CirKa A77 Joystick Controller
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      1191562.1
                                                      -5-
                                                   COMPLAINT
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 7 of 24 Page ID #:7




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10               19.   The Atari 2600 joystick controller has a number of distinctive design
 11 elements that, when taken together, create an overall look and feel that consumers
 12 associate with Plaintiff Atari. Some examples of these distinctive features include,
 13 but are not limited to, the rectangular base with a protruding hexagonal joystick
 14 mounted substantially centrally thereon, a single prominent red button located at the
 15 top left corner of the base, a rubber boot that connects the joystick to the base and is
 16 characterized by three concentric circular ridges of progressively decreasing height,
 17 a two-tiered tapered design to the base, and a dashed circle circumscribing the base
 18 of the joystick and rubber boot.
 19               20.   The CirKa A77 joystick controller incorporates these same, and other,
 20 distinctive design elements that make up part of the Atari 2600 joystick controller’s
 21 trade dress.
 22               21.   Defendant Hyperkin is aware that the CirKa A77 joystick controller is
 23 intended to infringe on Atari’s rights in the trade dress and overall look and feel of
 24 the Atari 2600 joystick controller. Hyperkin’s own webpage advertising the CirKa
 25 A77 joystick controller claims: “The CirKa ‘A77’ Joystick controller for the Atari
 26 2600 gives you the same classic feel and look of your favorite retro joystick”
 27 (emphasis added), making it “the perfect solution for a lost or damaged joystick.”
 28 See Exhibit 3 attached hereto.
      1191562.1
                                                    -6-
                                                COMPLAINT
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 8 of 24 Page ID #:8




  1               22.    In light of the myriad similarities between the Atari 2600 joystick
  2 controller and the CirKa A77 joystick controller, which are likely to cause an
  3 ordinary consumer to believe the two brands are the same or affiliated or that Atari
  4 has endorsed or approved CirKa, an attorney for Atari wrote to Defendant Hyperkin
  5 and requested that Hyperkin stop selling the CirKa A77 joystick controller in
  6 infringement upon Atari’s rights. Despite being placed on actual notice of Atari’s
  7 rights and objections, Defendant Hyperkin’s infringement continues.
  8               23.    The RetroN 77 has numerous and striking similarities to the Atari 2600
  9 console.
 10               24.    Below is an image of the RetroN 77 alongside one of the Atari 2600.
 11                     Atari 2600 Console                             RetroN 77
 12
 13
 14
 15
 16
 17
 18
 19
 20               25.    The Atari 2600 has a number of distinctive design elements that, when

 21 taken together, create an overall look and feel that consumers associate with
 22 Plaintiff Atari. Some examples of these distinctive features include, but are not
 23 limited to, the ornamental wood paneling, black and brown color scheme, and lateral
 24 grooves in the black plastic on the top of the device.
 25               26.    The RetroN 77 incorporates these same, and other, distinctive design

 26 elements that make up part of the Atari 2600’s trade dress.
 27      27. On information and belief, Defendant Hyperkin designed the RetroN

 28 77 with the intent to mimic Atari’s rights in the trade dress and overall look and feel
      1191562.1
                                                     -7-
                                                 COMPLAINT
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 9 of 24 Page ID #:9




  1 of the Atari 2600 console, as evidenced by the facts that the name of the product
  2 incorporates the term “2600” and that the product is expressly intended to be
  3 compatible with games originally designed for the Atari 2600 console.
  4                                  FIRST CLAIM FOR RELIEF
  5                                   (False Designation of Origin)
  6               28.   Atari re-alleges and incorporates herein by reference each and every
  7 allegation set forth above.
  8               29.   Through sales, promotional activities, unsolicited press, and word-of-
  9 mouth, Atari has acquired secondary meaning in a distinctive trade dress for the
 10 Atari 2600 joystick that includes the following elements, among others: (a) the
 11 rectangular base with a protruding hexagonal joystick mounted substantially
 12 centrally thereon; (b) a single prominent red button located at the top left corner of
 13 the base; (c) a rubber boot that connects the joystick to the base and is characterized
 14 by three concentric circular ridges of progressively decreasing height; (d) a two-
 15 tiered tapered design to the base; and (e) a dashed circle circumscribing the base of
 16 the joystick and rubber boot. Atari’s trade dress consists of the overall look and feel
 17 of the Atari 2600 joystick controller, and not any one element individually. The
 18 aforementioned trade dress is referenced as the “Joystick Designation of Origin.”
 19               30.   Through sales, promotional activities, unsolicited press, and word-of-
 20 mouth, Atari has acquired secondary meaning in a distinctive trade dress for the
 21 Atari 2600 console that includes the following elements, among others: (a)
 22 ornamental wood paneling; (b) black and brown color scheme; and (c) lateral
 23 grooves in the black plastic in the top of the device. Atari’s trade dress consists of
 24 the overall look and feel of the Atari 2600 console, and not any one element
 25 individually. The aforementioned trade dress is referenced as the “Console
 26 Designation of Origin.”
 27               31.   Hyperkin is advertising, marketing, creating, displaying, offering for
 28 sale, selling, distributing, and profiting from products incorporating the Joystick
      1191562.1
                                                    -8-
                                                COMPLAINT
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 10 of 24 Page ID #:10




   1 Designation of Origin and Console Designation of Origin or nearly identical
   2 variations thereof.
   3               32.   Hyperkin’s use of Atari’s Joystick Designation of Origin and Console
   4 Designation of Origin is likely to cause confusion among ordinary purchasers as to
   5 the source of the goods.
   6               33.   Atari has never consented to Hyperkin’s use of its Joystick Designation
   7 of Origin or Console Designation of Origin.
   8               34.   Hyperkin infringed upon Atari’s Joystick Designation of Origin and
   9 Console Designation of Origin willfully.
  10               35.   As a proximate result of the unfair advantage accruing to Hyperkin
  11 from using similar or quasi-similar trade dress and deceptively trading on Atari’s
  12 goodwill, Hyperkin has made substantial sales and profits in amounts to be
  13 established according to proof.
  14               36.   As a proximate result of the unfair advantage accruing to Hyperkin
  15 from using confusingly similar trade dress and deceptively trading on Atari’s
  16 goodwill, Atari has been damaged and deprived of substantial sales and has been
  17 deprived of the value of its Joystick Designation of Origin and Console Designation
  18 of Origin as commercial assets, in amounts to be established according to proof.
  19               37.   Unless restrained by the Court, Hyperkin will continue to infringe
  20 Atari’s trade dress. Pecuniary compensation alone will not afford Atari adequate
  21 relief for the damage to its trademarks, trade dress, and brand. In the absence of
  22 injunctive relief, consumers are likely to continue to be mistaken or deceived as to
  23 the true source, origin, sponsorship, and affiliation of Hyperkin and their purported
  24 goods.
  25               38.   Hyperkin’s acts were committed, and continue to be committed, with
  26 actual notice of Atari’s exclusive rights and with the intent to cause confusion, to
  27 cause mistake, and/or to deceive, and to cause injury to the reputation and goodwill
  28 associated with Atari. Pursuant to 15 U.S.C. section 1117, Atari is therefore entitled
       1191562.1
                                                     -9-
                                                 COMPLAINT
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 11 of 24 Page ID #:11




   1 to recover three times its actual damages or three times Hyperkin’s profits,
   2 whichever is greater, together with its attorneys’ fees. In addition, pursuant to 15
   3 U.S.C. section 1118, Atari is entitled to an order requiring destruction of all
   4 infringing products and promotional materials in Hyperkin’s possession.
   5                                 SECOND CLAIM FOR RELIEF
   6                               (Common Law Unfair Competition)
   7               39.   Atari re-alleges and incorporates herein by reference each and every
   8 allegation set forth above.
   9               40.   Hyperkin’s unauthorized use of Atari’s trade dress is likely to cause
  10 consumer confusion as to the source, origin, sponsorship, and association of
  11 Hyperkin’s products.
  12               41.   Atari has been, and will continue to be, damaged and irreparably
  13 harmed by the actions of Hyperkin unless Hyperkin is enjoined by this Court.
  14               42.   Atari has no adequate remedy at law.
  15               43.   Atari is entitled to recover damages and/or Hyperkin’s profits in an
  16 amount to be determined at trial.
  17               44.   Atari is informed and believes, and thereon alleges, that Hyperkin
  18 committed the foregoing acts with the intention of depriving Atari of its legal rights,
  19 with oppression, fraud, and/or malice, and in conscious disregard of Atari’s rights.
  20 Atari is, therefore, entitled to an award of exemplary and punitive damages,
  21 according to proof.
  22                                  THIRD CLAIM FOR RELIEF
  23                                       (Trademark Dilution)
  24               45.   Atari re-alleges and incorporates herein by reference each and every
  25 allegation set forth above.
  26               46.   The Joystick Designation of Origin and Console Designation of Origin
  27 are widely recognized by the general consuming public of the United States as
  28 originating with Atari.
       1191562.1
                                                    -10-
                                                 COMPLAINT
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 12 of 24 Page ID #:12




   1               47.   Hyperkin’s unauthorized use of these marks has the effect of diluting,
   2 tarnishing and blurring them.
   3               48.   Atari is entitled to recover damages and/or Hyperkin’s profits in an
   4 amount to be determined at trial.
   5               49.   Atari is entitled to an order preliminarily and permanently enjoining
   6 Hyperkin from using its trademarks in the future.
   7               50.   Because Hyperkin has willfully intended to cause the dilution of Atari’s
   8 trademarks, Atari is further entitled to recover its costs of suit and reasonable
   9 attorney’s fees pursuant to 15 U.S.C. sections 1117 and 1125(c)(2).
  10                                     PRAYER FOR RELIEF
  11               WHEREFORE, Plaintiff prays for relief against Defendant as follows:
  12               1.    For preliminary and permanent injunctions enjoining and restraining
  13 Defendant, its agents, employees, representatives, partners, joint venturers, and/or
  14 anyone acting on behalf of, or in concert with Defendant, from:
  15                     a.    designing, manufacturing, importing, shipping, delivering,
  16                           selling, marketing, displaying, advertising, or promoting any
  17                           product that incorporates or is marketed in conjunction with
  18                           Plaintiff’s 2600 joystick or console trade dress;
  19                     b.    representing or implying, directly or indirectly, to retailers,
  20                           customers, distributors, licensees, or any other customers or
  21                           potential customers of Defendant’s products that Defendant’s
  22                           products originate with, are sponsored, endorsed, or licensed by,
  23                           or are otherwise associated or affiliated with Plaintiff;
  24               2.    For an order requiring the destruction of all of Defendant’s products,
  25 marketing, advertising, or promotional materials that include any trade dress that is
  26 confusingly similar to Plaintiff’s 2600 joystick or console trade dress;
  27               3.    For an accounting of all profits obtained by Defendant from sales of the
  28 infringing product and an order that Defendant hold all such profits in a constructive
       1191562.1
                                                     -11-
                                                  COMPLAINT
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 13 of 24 Page ID #:13




   1 trust for the benefit of Plaintiff;
   2               4.   For an award to Plaintiff of all profits earned by Defendant from their
   3 infringing acts;
   4               5.   For compensatory damages according to proof;
   5               6.   For treble, exemplary, and/or punitive damages;
   6               7.   For pre-judgment interest on all damages awarded by this Court;
   7               8.   For reasonable attorney’s fees and costs of suit incurred herein; and
   8               9.   For such other and further relief as the Court deems just and proper.
   9
  10 Dated: January 25, 2019                   BROWNE GEORGE ROSS LLP
                                                  Keith J. Wesley
  11
                                                  David D. Kim
  12                                              Eric C. Lauritsen
  13
  14                                           By:    /s/ Keith J. Wesley
                                                          Keith J. Wesley
  15                                           Attorneys for Plaintiff
  16                                           ATARI INTERACTIVE, INC.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1191562.1
                                                     -12-
                                                COMPLAINT
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 14 of 24 Page ID #:14




   1                                  DEMAND FOR JURY TRIAL
   2               Plaintiff hereby demands a jury trial as provided by Rule 38(a) of the Federal
   3 Rules of Civil Procedure.
   4
   5 Dated: January 25, 2019                    BROWNE GEORGE ROSS LLP
                                                   Keith J. Wesley
   6
                                                   David D. Kim
   7                                               Eric C. Lauritsen
   8
   9                                            By:    /s/ Keith J. Wesley
                                                           Keith J. Wesley
  10                                            Attorneys for Plaintiff
  11                                            ATARI INTERACTIVE, INC.
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1191562.1
                                                      -13-
                                                  COMPLAINT
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 15 of 24 Page ID #:15




                    EXHIBIT 1
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 16 of 24 Page ID #:16
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 17 of 24 Page ID #:17
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 18 of 24 Page ID #:18
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 19 of 24 Page ID #:19




                    EXHIBIT 2
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 20 of 24 Page ID #:20
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 21 of 24 Page ID #:21
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 22 of 24 Page ID #:22
Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 23 of 24 Page ID #:23




                    EXHIBIT 3
"A77" Premium Joystick Controller for Atari 2600 - CirKa               Page 1 of 1
 Case 2:19-cv-00608-CAS-AFM Document 1 Filed 01/25/19 Page 24 of 24 Page ID #:24




             "A77" Premium Joystick Controller for Atari 2600 - CirKa

                                                                                         Item # M07210 | MSRP: $14.99 |IN STOCK


                                                                                        UPC: 813048018346         |   Generate UPC

                                                                                        Case Qty: 15/30
                                                                                        Weight: 0.45 lbs
                                                                                        Dimensions: 5" x 4" x 5" (L x W x H)


                                                                                        Quick Overview:
                                                                                        The CirKa "A77" Joystick controller for the Atari 2600 gives you the same
                                                                                        classic feel and look of your favorite retro joystick.



                                                                                                      Registered reseller only




              Product Description             Product Features


              The CirKa "A77" Joystick controller for the Atari 2600 gives you the same classic feel and look of your favorite retro joystick. It is the perfect
              solution for a lost or damaged joystick. The "A77" is a premium joystick controller that features a single action button and 4-directional stick.
              The 5-foot cable allows for easy movement around your console.

                 WARNING: California’s Proposition 65




https://www.hyperkin.com/a77-premium-joystick-controller-for-atari-2600-cirka.html                                                                                  1/25/2019
